DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 14/668,623 entitled "METHODS AND SYSTEMS FOR COMMERCE ON SOCIAL MEDIA PLATFORMS" filed on March 25, 2015.

Status of Claims
Claims 1, 10, 11, 18, and 22 have been amended and are hereby entered.
Claims 1, 3-18, and 20-23 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2016 and  March 25, 2015  is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.
Examiner’s Note
The examiner would like to note that the claims are replete with intended use, however, to provide compact prosecution, the examiner has provided the mapping  and rejections.
Claim 1: “for facilitating financial transactions to a payee account based on social media content”
Claim 3: “for the payment amount”
Claim 4: “for a default payment amount”
Claim 8: “for the payment to the payor account on behalf of the payee account”
Claim 9: “for the payor account over a plurality of social media platforms including the social media platform”
Claim 17: “for the payee account over a plurality of social media platforms including the social media platform”
Claim 18: “for facilitating financial transactions to a payee account based on social media content”
Claim 20: “for the payment amount”
Claim 22: “for facilitating financial transactions to a payee account based on social media content”
Specification Objections
The use of the terms PAYPAL®, FACEBOOK®, and TWITTER®, which are a trade names or marks used in commerce, have been noted in this application. They should be CAPITALIZED wherever they appear and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 17 recites the limitation "completed donations."  There is insufficient antecedent basis for this limitation in the claim.
	In Claim 1, Applicant referred to transactions as payments, then in Claims 9 and 17 the Applicant refers to them as “donations.” Claim 15 seems to infer that donations can only be made to charitable organizations but properly uses the article “a” to refer to this new type of transaction.
Therefore, Claims 9 and 17 are rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 18, 20, and 21 are rejected under 35 U.S.C. 101 because the preamble of the claim states “system” yet no electrical, mechanical, or physical components exist in the performance of the described invention. Therefore, the claim also reads as a method. As written, the claim cites multiple statutory categories, both a stated system and an interpreted method. Claims must cite only one statutory category to assert patent eligible subject matter. Claims directed to an Apparatus must be distinguished from the prior art in terms of structure rather than function, In re Danly 263 F.2d 844, 847, 120 USPQ 582, 531 (CCPA 1959). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1657 (bd Pat. App. & Inter. 1987). However, the claim does not positively recite any elements that necessarily constitute a system or apparatus, such as computer hardware.  It is not clear what structure is included or excluded by the claim language.  The structural limitations of these claims are interpreted as computer code or software per-se and are not statutory. Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection.  Additionally, any amendments must be fully supported by the specification.   
Claims 1, 3-18, and 20-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1, 3-18, and 20-23 are directed to a system, method/process, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea
Independent Claim 1 recites: 
“for facilitating financial transactions” 
“linking, on a payment management platform, a receiver account”
“linking, on the payment management platform, an initiator account”
“receiving, via the social media platform and for the receiver account, social media content”
“detecting a sequence of characters in the social media content”
“determining the receiver account as the payee account”
“determining, based on detecting the sequence of characters, an initiator account”
“initiating, … detecting the sequence of characters, and determining the payee account associated with the receiver account, a payment from the payor account to the payee account via the payment management platform”
These limitations clearly relate to managing transactions/interactions between sender, recipient, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  
Specific instances include instructing to facilitating financial transactions or determining the payee account associated with the receiver account (and) a payment from the payor account to the payee account recite a fundamental economic principles or practice   and/or commercial or legal interactions. 
Additionally, these limitations, under their broadest reasonable interpretation, cover performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Specific instances include instructing to receiving, via the social media platform and for the receiver account, social media content or detecting a sequence of characters in the social media content.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice as well as managing personal behavior or relationships or interactions between people  then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.    Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims DO NOT recite any additional elements. 
Any items that could otherwise be misconstrued as additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0027] the terms “element,” “module,” “component,” and “system” may refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a module may be, but is not limited to being, a machine-executable process running on a processor, a processor, an object, a thread of execution, a machine-executable program, and/or a computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 2: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 3: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 6: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 7: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 8: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 9: 
“displaying a dashboard”: insignificant extra-solution activity to the judicial exception of data gathering and display
Claim 10: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 12: (none found: does not include additional elements and merely narrows the abstract idea)

Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 15: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 16: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 17: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 23: (none found: does not include additional elements and merely narrows the abstract idea)
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For Example, the Applicant’s Specification reads, “[0027] the terms “element,” “module,” “component,” and “system” may refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a module may be, but is not limited to being, a machine-executable process running on a processor, a processor, an object, a thread of execution, a machine-executable program, and/or a computer”. Mere instructions to apply  The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

Independent Claim 18 recites: 
“for facilitating financial transactions” 
“link, on a payment management platform, a receiver account”
“link, on the payment management platform, an initiator account”
“receive, via the social media platform and for the receiver account, social media content”
“detect a sequence of characters in the social media content”
“determine the receiver account as the payee account”
“determine, based on detecting the sequence of characters, an initiator account”
“initiate, … detecting the sequence of characters, and determining the payee account associated with the receiver account, a payment from the payor account to the payee account via the payment management platform”
These limitations clearly relate to managing transactions/interactions between sender, recipient, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  
Specific instances include instructing to facilitating financial transactions or determining the payee account associated with the receiver account (and) a payment from the payor account to the payee account recite a fundamental economic principles or practice   and/or commercial or legal interactions. 
Additionally, these limitations, under their broadest reasonable interpretation, cover performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Specific instances include instructing to receiving, via the social media platform and for the receiver account, social media content or detecting a sequence of characters in the social media content.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice as well as managing personal behavior or relationships or interactions between people  then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.    Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
‘a platform integrating component’ , ‘a transaction-initiating component’”: merely applying computer processing, storage, and/or networking technology  as  tools to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0027] the terms “element,” “module,” “component,” and “system” may refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a module may be, but is not limited to being, a machine-executable process running on a processor, a processor, an object, a thread of execution, a machine-executable program, and/or a computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 18 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims  DO NOT recite additional elements.
Independent Claim 22 recites: 
“for facilitating financial transactions” 
“linking, on a payment management platform, a receiver account”
“linking, on the payment management platform, an initiator account”
“receiving, via the social media platform and for the receiver account, social media content”
“detecting a sequence of characters in the social media content”
“determining the receiver account as the payee account”
“determining, based on detecting the sequence of characters, an initiator account”
“initiating, … detecting the sequence of characters, and determining the payee account associated with the receiver account, a payment from the payor account to the payee account via the payment management platform”
These limitations clearly relate to managing transactions/interactions between sender, recipient, and/or service provider.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  
Specific instances include instructing to facilitating financial transactions or determining the payee account associated with the receiver account (and) a payment from the payor account to the payee account recite a fundamental economic principles or practice   and/or commercial or legal interactions. 
Additionally, these limitations, under their broadest reasonable interpretation, cover performance of the limitation as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  Specific instances include instructing to receiving, via the social media platform and for the receiver account, social media content or detecting a sequence of characters in the social media content.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice as well as managing personal behavior or relationships or interactions between people  then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.    abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“non-transitory computer-readable medium”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For Example, the Applicant’s Specification reads, “[0027] the terms “element,” “module,” “component,” and “system” may refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a module may be, but is not limited to being, a machine-executable process running on a processor, a processor, an object, a thread of execution, a machine-executable program, and/or a computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical Claim 22 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For Example, the Applicant’s Specification reads, “[0027] the terms “element,” “module,” “component,” and “system” may refer to a computer-related entity, either hardware, a combination of hardware and software, software, or software in execution. For example, a module may be, but is not limited to being, a machine-executable process running on a processor, a processor, an object, a thread of execution, a machine-executable program, and/or a computer”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented Claims 1, 3-18, and 20-23 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-18, and 20-23  are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Isaacson ("SYSTEM AND METHOD FOR PROCESSING GIFT CARDS VIA SOCIAL NETWORKS", U.S. Publication Number: 20120245987 A1).
Regarding Claim 1, 
Isaacson teaches,
A method for facilitating financial transactions to a payee account based on social media content, comprising: 	linking, on a payment management platform, a receiver account on a social media platform to a payee account on the payment management platform; 	linking, on the payment 
(Isaacson [0009] processing transactions using policies established via social networks...via a communication in a social network, an identification of a merchant at a first time from a recipient associated with a recipient payment account ..The system associates a policy with an offer. 
Isaacson [0010] identifies...a group of users participating in a transaction)
	receiving, via the social media platform and for the receiver account, social media content that is posted, by one or more user accounts, on a page authored by the receiver account, wherein the social media content is viewable using other user accounts on the social media platform;
(Isaacson [0156]  such as a Facebook profile page. In the example of a Facebook profile page widget, the interface can be pre-populated with the information of a person currently displayed on the Facebook page.
Isaacson [0289] based on information from their Twitter profiles.
Isaacson [0269] can monitor posts as users create them. 
Isaacson  [0154]  a person who desires to be a gift card recipient can register their identity on VirtualGiftCard and share that identity with their friends, family, workplace, schoolmates, and even post it on Facebook or some other public forum or social network in order to elicit or otherwise promote others to give the recipient virtual gift cards.)
	detecting a sequence of characters in the social media content for the receiver account as matching a defined string that indicates initiation of a financial transaction; 	determining the receiver account as the payee account for the financial transaction based at least in part on determining that the sequence of characters is posted on the page authored by the receiver account; 	determining, based on detecting the sequence of characters, an initiator account, on the social media platform, that is indicated in the social media content as an author of the sequence of characters; 	determining, based on determining the initiator account, the payor account on the payment management platform as associated with the initiator account on the social media platform; 	and initiating, based at least in part on determining the payor account, detecting the sequence of characters, and determining the payee account associated with the receiver account, a payment from the payor account to the payee account via the payment management platform.
(Isaacson [0276]  example Twitter messages 3400 for establishing, contributing to, and spreading gifts via a social media outlet. ...The # symbol, called a hashtag, is used to mark keywords or topics in a Tweet as a way to categorize messages.  The @ symbol, called ‘at’, is used to denote a reply to or a mention of a specific user in a Tweet. ...users can exploit these conventions when giving gifts in a Twitter context. In one example, a gift Twitter account is established to receive requests to set up gift hashtags....enabling a hashtag for a gift states “@gifts tweet #ouranniversary $20 to contribute to our 50th anniversary bash”. The gift Twitter account receives this Tweet and parses out the desired hashtag and hashtag parameter, which can be separate or part of the hashtag. 
Isaacson  [0277] Message 3404 states “#ouranniversary $20 Congrats guys! Have a great second honeymoon in Jamaica”. The hashtag in this case matches the reserved hashtag, so the gift Twitter account passes that information to a gift processor, which sets up the policy so that the recipient can make a qualifying purchase using their recipient payment account to redeem the gift.)
 	Regarding Claim 3, 
Isaacson teaches,
wherein the sequence of characters specifies a payment amount associated with the financial transaction, and wherein initiating the financial transaction comprises initiating the payment for the payment amount.
(Isaacson [0276]   enabling a hashtag for a gift states “@gifts tweet #ouranniversary $20 to contribute to our 50th anniversary bash”. The gift Twitter account receives this Tweet and parses out the desired hashtag and hashtag parameter, which can be separate or part of the hashtag. 
Isaacson [0277] Message 3406 states “#ouranniversary $100 Here's to many more”. The gift Twitter account parses this message, which is for $100 instead of the default $20. 
Isaacson [0306]  if the qualifying purchase has been initiated, the system applies an amount of money associated with the offer)
 Regarding Claim 4, 
Isaacson teaches,
wherein the sequence of characters does not specify a payment amount, and wherein initiating the financial transaction comprises initiating the payment for a default payment amount configured by the payor account.
(Isaacson [0277] Message 3406 states “#ouranniversary $100 Here's to many more”. The gift Twitter account parses this message, which is for $100 instead of the default $20. 
Isaacson  [0178] The system receives a selection from the giver of a selected payment mechanism (or no selection, which defers to a default mode) and then carries out the processing of the virtual gift card according to mechanisms disclosed herein.)
Regarding Claim 5, 
Isaacson teaches,
wherein the payor account comprises configured payment information, and wherein initiating the payment is based at least in part on the configured payment information.	
(Isaacson [0177] the system can present additional information to George that the most common card used by Rachel is the Visa card and that the Visa card is the default if no specific card is selected. The system can apply various algorithms in order to present this selection of Visa or MasterCard to the giver. 
Isaacson [0016] An environment such as Amazon.com is one example environment in which account information for givers and recipients is easily obtainable. Such environments can include a database of user accounts that already store credit card or gift card, PayPal, or other payment related information.)
Regarding Claim 6, 
Isaacson teaches,
further comprising receiving at least the payment information and information regarding the initiator account in a configuration related to the payor account.
	(Isaacson [0016] An environment such as Amazon.com is one example environment in which account information for givers and recipients is easily obtainable. Such environments can include a database of user accounts that already store credit card or gift card, PayPal, or other payment related information.)	
Regarding Claim 7, 
Isaacson teaches,
further comprising: processing the payment after a grace period from initiating the payment; and allowing cancelation of the payment by the payor account during the grace period.
(Isaacson [0193]  enables a giver of a virtual gift card or cards to schedule various recurring virtual gift cards....The events can be scheduled for recurring events, such as a yearly birthday gift card or at some other interval such as an anniversary gift card every five years, or for one-time events such as a wedding, birth, or graduation. 
Isaacson [0194] transfer funds between bank accounts to cover the scheduled gift card...to change any settings associated with the scheduled gift card, including cancelling the scheduled gift card. 
Isaacson [0122] After 6 months, if not used, the $15 will be transferred to your debit account automatically [or be cancelled, or be transferred to a third party, or any other option according to the policy])		
Regarding Claim 8, 
Isaacson teaches,
further comprising generating a receipt for the payment to the payor account on behalf of the payee account.
(Isaacson [0195]  The system can provide a message in the virtual gift card, in connection with a communication to the recipient associated with the virtual gift card, and/or on a store receipt.
Isaacson [0122] One example of this step includes providing information on a physical receipt associated with the qualifying transaction)	
Regarding Claim 9, 
Isaacson teaches,
further comprising displaying a dashboard of pending and/or completed donations for the payor account over a plurality of social media platforms including the social media platform.
(Isaacson  [0173] identifies a user, which can be a giver and/or recipient of a gift card (1002) and retrieves a list of pending gift cards associated with the user...The system presents at least part of the list of pending gift cards to the user
Isaacson  [Figure 9] pending: 
    PNG
    media_image1.png
    656
    511
    media_image1.png
    Greyscale

Isaacson  [Figure 8] pending & completed: 
    PNG
    media_image2.png
    764
    562
    media_image2.png
    Greyscale

Isaacson [0266] Social media outlets, such as blogs, Facebook, Twitter, LinkedIn, and others can also facilitate gifts or the giving of money via a policy that monitors transactions of the recipient
Isaacson [0156] the example of a Facebook profile page widget, the interface can be pre-populated with the information)	
Regarding Claim 10, 
Isaacson teaches, 
wherein the receiver account from the social media platform is indicated as corresponding to the payee account in registering the payee account to perform financial transactions.
(Isaacson [0154] potential recipients can register with VirtualGiftCard and establish a VirtualGiftCard identity such as recipient@VirtualGiftCard, www.VirtualGiftCard.com/recipient, or #recipient. These unique identifiers through a virtual gift card provider allow potential recipients a simple, easy to remember way to share their recipient identity with others for receiving gift cards.)
Regarding Claim 11, 
Isaacson teaches, 
wherein the social media content comprises at least one of a post by the initiator account to the a-page authored by the receiver account on the social media platform, or a comment by the initiator account to a post on the page authored by the receiver account on the social media platform.
(Isaacson  [0154]  a person who desires to be a gift card recipient can register their identity on VirtualGiftCard and share that identity with their friends, family, workplace, schoolmates, and even post it on Facebook or some other public forum or social network in order to elicit or otherwise promote others to give the recipient virtual gift cards.)
Regarding Claim 12, 
Isaacson teaches, 
further comprising subscribing, by the payment management platform, to the social media platform to receive the social media content based at least in part information specified in the payee account.
(Isaacson [0133] a request to establish a subscription
Isaacson [0024] analyzes content of the page. Then the system displays a list of gift options to the giver based on the content of the page.
Isaacson [0281]  users who have a lot of followers and who are more likely to be influencers in their respective social groups.)
Regarding Claim 13, 
Isaacson teaches, 
wherein the information corresponds to the receiver account in the social media platform that corresponds to the payee account.
(Isaacson [0294] data associated with the social media message is used to identify a recipient having an associated recipient account)
Regarding Claim 14, 
Isaacson teaches, 
wherein determining that the initiator account authored the sequence of characters comprises determining that the sequence of characters corresponds to a post by the initiator account on a social media page associated with the receiver account.
(Isaacson [0277] Message 3406 states “#ouranniversary $100 Here's to many more”. The gift Twitter account parses this message, which is for $100 instead of the default $20. 
Isaacson  [0178] The system receives a selection from the giver of a selected payment mechanism (or no selection, which defers to a default mode) and then carries out the processing of the virtual gift card according to mechanisms disclosed herein.
Isaacson [0276]   The @ symbol, called ‘at’, is used to denote a reply to or a mention of a specific user in a Tweet)
Regarding Claim 15, 
Isaacson teaches, 
wherein the payee account relates to a charitable organization, the initiator account relates to a donor, and the social media content relates to the donor initiating a donation to the charitable organization.
(Isaacson  [0297] In one example of this method, a charitable organization wants to purchase an ambulance for a hurricane-devastated small town. The charitable organization can establish a standard with Twitter, designating a structure for others to tweet to contribute to the purchase of the ambulance....“#ProjectAmbulance $5”, then the system treats the user associated with the tweet as a giver and the charitable organization as the recipient
Isaacson [0146]  if the recipient chooses to donate to a particular charity, the system can apply the gift card funds, still according to any policies in place, even though the donation is not a “purchase” of a good or service.)
Regarding Claim 16, 
Isaacson teaches, 
further comprising sending a confirmation that the financial transaction was initiated to the initiator account over the social media platform.
(Isaacson [0148]  When the giver has entered sufficient information to identify the recipient, the control engine 456 can display, via the user interface 452, a confirmation of the identified recipient so that the giver is sure that the correct person has been identified. 
Isaacson [0278]  the social network itself or the gift processor can perform a confirmation or authorization routine to ensure that a user intended to form the gift and that the parameters extracted or deduced for the gift are correct.)
Claim 17 is rejected on the same basis as Claim 9.
Claim 18
Claim 20 is rejected on the same basis as Claim 3.
Regarding Claim 21, 
Isaacson teaches, 
further comprising an account registering component configured to receive at least the payment information and information regarding the initiator account in a configuration related to the payor account.
(Isaacson [0235]  users register for the system to be givers and/or recipients, and provide account information, or in an existing record of their credit/debit cards, the user can provide authorization for a service)
Claim 22 is rejected on the same basis as Claim 1.
Regarding Claim 23, 
Isaacson teaches, 
wherein initiating the payment from the payor account to the payee account occurs without the initiator account leaving the social media platform to process the payment.
(Isaacson [0203] The architecture 1520 can provide a user interface for the users on the social network, merchant, and/or control engine to manage virtual gift cards. The social network 1528, merchant 1524, control engine 1522, and bank 1532 can communicate with each other via established APIs for purposes relating to creating, delivering, notifying, and predicting related to virtual gift cards.)


Response to Remarks
Applicant's arguments filed on February 26, 2020, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 102
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Isaacson ("SYSTEM AND METHOD FOR PROCESSING GIFT CARDS VIA SOCIAL NETWORKS", U.S. Publication Number: 20120245987 A1).
Applicant’s remarks regarding the rejection is made under 35 USC § 102 is rendered moot by the introduction of new prior art. However, a new rejection under 35 USC § 102 is applied.


Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Marble (“APPARATUSES, METHODS AND SYSTEMS FOR A DONATION-COORDINATING ELECTRONIC MARKET PLATFORM
Kassemi (“PEER TO PEER EMAIL BASED FINANCIAL TRANSACTIONS”, U.S. Publication Number: 20140279444 A1) proposes facilitating   peer-to-peer e-commerce transaction between a first user and a second user that is facilitated by a payment server is disclosed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/C.E./Examiner, Art Unit 3697                                                                                                                                                                                       

/CHRISTINE M BEHNCKE/            Supervisory Patent Examiner, Art Unit 3697